DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
Status of Claims
Due to communications filed 2/14/22, the following is a non-final office action. Claims 1-5, 7, 9-10, 13-16, 18 are amended. Claims 1-20 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,
Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. With regard to the present claims 1-20, these claims recite a series of steps and, therefore, is a process, and ultimately, is statutory. In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, manipulation, and update of flight information records, which is a method of concepts performed in the human mind (including an observation, evaluation, judgement and opinion). The mere nominal 
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of access, manipulation, and update of flight information records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing flight information records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of access, manipulation, and update of flight information records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.
Applicant amends independent claim 1 to include the exact elements that overcame the 35 USC 101 rejections in the parent case, US 10,489,871, which was allowed by the same Examiner.  However, Examiner still maintains the 101 rejection.  The parent case was issued 1/10/07.  As of 2019, the rules for 101 have changed, so the terms Examiner used to overcome the 101 rejection in the parent case in 2007 are different than the terms Examiner is currently using to examine the present invention.  
Applicant argues the following:
“at least the novel element of “determining, by a processor, which fare classes in a plurality of fare classes have demand that is obscured due to an availability of seats for booking in a lower fare class in the plurality of fare classes;” adds meaningful limits to any alleged abstract idea. The claimed invention also provides meaningful limits by including elements such as calculating, generating a forecast and opening a fare class based on unobscured demand. The claimed invention also provides meaningful limits by providing the 
However, Examiner respectfully disagrees that these limitations add meaningful limits to the abstract idea. Although the steps of the claim show a particular combination of elements, this combination merely specify computer instructions to perform an abstract idea and does not meaningfully limit the performance of the abstract idea.  For example, “determining, by a processor, which fare classes…” is taking a general-purpose computer (the processor) and performing a data analysis step, which is abstract.  In addition, calculating is merely data analysis, generating a forecast is merely data analysis, and opening a fare class based on unobscured demand. Is merely data access, which are abstract ideas.  In addition, Applicant adds that the claims provide meaningful limits by providing the impacts of closing a fare class, taking into account a class where bookings are restricted due to availability of the same product in a lower fare class or how many bookings would have been taken if certain fare classes were closed, determining how many bookings in the higher fare class would have been taken if the lower fare class was closed and determining which fare classes have demand that is obscured.  However, this information is merely data analysis and manipulation steps, which are abstract ideas.  Examiner maintains her rejection.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 24, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628